MEMORANDUM **
Elwood Duane Hayes appeals pro se the judgment dismissing his 42 U.S.C. § 1983 action for failure to comply with the district court’s order directing him to file a third amended complaint. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the record independently to determine whether the district court abused its discretion, Ferdik v. Bonzelet, 963 F.2d 1258, 1260-62 (9th Cir.1992), and we affirm.
The district court adequately explained the deficiencies in Hayes’ complaint, af~ *476forded him ample time to file a third amended complaint, and warned him that failure to comply with the court’s December 4, 2001 order would result in dismissal of his action. Hayes nevertheless failed to comply. Accordingly, the district court did not abuse its discretion by dismissing the action. See Ferdik, 963 F.2d at 1261-62; Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.2000) (en banc) (explaining that dismissal was proper after giving pro se litigant notice of the deficiencies and opportunity to amend complaint).
As appellant is no longer incarcerated, the court’s January 17, 2003 order directing appellant to complete and file a prisoner authorization form is vacated and appellant’s in forma pauperis status continues.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.